Citation Nr: 1739293	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder. 


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In August 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  The Veteran was offered the opportunity to present testimony before another VLJ; however he declined a second hearing in an August 2017 written statement.

By way of brief procedural history, in a December 2010 Board decision, the Board reopened the issue of entitlement to service connection for PTSD and denied service connection for PTSD.  The December 2010 decision also denied entitlement to an earlier effective date for a grant of a total disability rating based on individual unemployability (TDIU).  The Veteran subsequently appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court vacated the Board's December 2010 decision as to the denial of entitlement to PTSD and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  The Board notes that the Board's denial of entitlement to an earlier effective date for a grant of a TDIU was not disturbed in the Court's May 2012 Memorandum Decision. 

A May 2013 Board decision subsequently recharacterized the issues on appeal as claims for entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) and consistent with the May 2012 Memorandum Decision.   The May 2013 Board decision then denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, for additional development.  

In September 2016, the Board again remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, for further development.  The case has now returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required as the RO did not substantially comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The September 2016 Board remand directed the RO to obtain a VA opinion regarding the etiology of the Veteran's psychiatric disability.  However, this action has not been completed.  Although a February 2017 VA letter to the Veteran indicates that a VA examiner would review the file and provide an opinion, and the April 2017 statement of the case (SOC) references a VA examiner's opinion, there is no evidence of such review or opinion.  The Board notes that the referenced VA opinion lacks a date and the only VA examination listed as evidence is a January 2016 VA examination, which is before the September 2016 Board remand.  Further the record contains a February 2017 exam inquiry that remains open.  As such, the case must be remanded for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by a qualified VA physician for an addendum opinion regarding the etiology of the Veteran's psychiatric disorder, other than PTSD.  It is in the discretion of the examiner if another examination of the Veteran is necessary, and if so, the examiner should complete all appropriate tests and studies (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of the record (and examination results, if required), the examiner is requested to provide an opinion with respect to the following:

(A) The examiner should identify all acquired psychiatric disorders other than PTSD, to include depressive disorder, present since the instant claim (i.e. May 2005).  

(B) With respect to each acquired psychiatric disorder other than PTSD, the examiner should opine as to whether such disorder(s) clearly and unmistakably pre-existed the Veteran's active military service.  

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such pre-existing psychiatric disorder did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service.  

If there was an increase in severity of such disorder during active military service, the examiner should opine as to whether that increase was clearly and unmistakably due to the nature progression of the disorder.  

(C)  For each psychiatric disorder that the examiner finds did not pre-exist service, the examiner should render an opinion as to whether it is at least as likely as not that this psychiatric disorder had its onset or is otherwise medically related to service.  

In rendering his or her opinion as to the above questions, the examiner is asked to specifically consider the following evidence:

The April 1969 pre-service private psychological report reflecting the psychologist's conclusion that the Veteran's "emotional tension [was] not clearly defined." 

The September 1975 report of medical history reflecting that the Veteran responded "yes" as to whether he had ever or had currently experienced [n]ervous trouble of any sort.

The September 1975 service examiner's comment that as for the reported nervous trouble, the Veteran was "on tranquilizers in high school," but that no problems were reported since that time. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file. 

2.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




